


Use these links to rapidly review the document
TABLE OF CONTENTS FOR EXHIBIT 10–a


ADC TELECOMMUNICATIONS, INC.

EXECUTIVE CHANGE IN CONTROL
SEVERANCE PAY PLAN

Effective July 1, 2001

--------------------------------------------------------------------------------

ADC TELECOMMUNICATIONS, INC.

EXECUTIVE CHANGE IN CONTROL
SEVERANCE PAY PLAN


TABLE OF CONTENTS




 
SECTION 1. INTRODUCTION   1.1. Establishment   1.2. Definitions       1.2.1.
Base Pay       1.2.2. Change in Control       1.2.3. Cause       1.2.4. Code    
  1.2.5. Continuing Director       1.2.6. Disability       1.2.7. Effective Date
      1.2.8. Eligible Employee       1.2.9. Employer       1.2.10. ERISA      
1.2.11. Exchange Act       1.2.12. Good Reason       1.2.13. Incentive Bonus
Plan       1.2.14. Participant       1.2.15. Plan       1.2.16. Plan Statement  
    1.2.17. Plan Year       1.2.18. Principal Sponsor       1.2.19. Termination
of Employment
SECTION 2. PARTICIPATION   2.1. Eligibility to Participate   2.2. Termination of
Participation
SECTION 3. SEVERANCE PAYMENT   3.1. Eligibility for Payment   3.2. Amount of
Benefits   3.3. Benefit Offset   3.4. Time and Form of Payment   3.5.
Withholding Tax

--------------------------------------------------------------------------------

SECTION 4. BONUS PAYMENT   4.1. General   4.2. Bonus Payments   4.3. Adjusted
Bonus Payments
SECTION 5. 280G LIMITATION   5.1. Gross-Up Payment   5.2. Payment Date   5.3.
Controversies with Tax Authorities
SECTION 6. FUNDING
SECTION 7. AMENDMENT AND TERMINATION
SECTION 8. CLAIMS PROCEDURE
SECTION 9. MISCELLANEOUS   9.1. Type of Plan   9.2. No Assignment   9.3. Named
Fiduciaries   9.4. Administrator   9.5. Service of Legal Process   9.6. Validity
  9.7. Governing Law   9.8. No Employment Rights   9.9. No Guarantee   9.10. No
Co-Fiduciary Responsibility

--------------------------------------------------------------------------------



SECTION 1
INTRODUCTION

    1.1.  Establishment.  ADC Telecommunications, Inc., a Minnesota corporation,
has previously established and maintained a welfare benefit plan to provide
severance benefits to certain Eligible Employees following a Change in Control.
In its most recent form this severance plan is embodied in a document which was
first adopted effective September 26, 1989 and amended effective September 23,
1997 and entitled "ADC Telecommunications, Inc. Change in Control Severance Pay
Plan." Effective July 1, 2001, ADC Telecommunications has amended and restated
its existing plan to, among other things, exclude certain employees from
participation. This "ADC Telecommunications, Inc. Executive Change in Control
Severance Pay Plan" has been adopted, effective July 1, 2001, to provide change
in control severance benefits for certain executives no longer eligible to
participate in the "ADC Telecommunications, Inc. Change in Control Severance Pay
Plan."

    1.2.  Definitions.  When the following terms are used in this document with
initial capital letters, they shall have the following meanings.

    1.2.1.  Base Pay—the regular basic cash remuneration before deductions for
taxes and other items withheld, payable to a Participant for services rendered
to the Employer, but not including items such as Incentive Bonus payments,
perquisites, allowances, per diem payments, bonuses, incentive compensation,
stock options, equity compensation, fringe benefits, special pay, awards or
commissions. Base pay shall include regular basic cash remuneration that is
contributed by an employee to a qualified retirement plan, nonqualified deferred
compensation plan or similar plan sponsored by the Employer but it shall not
include earnings on those amounts.




    1.2.2.  Change in Control—the occurrence of any of the following events:

(a)a change in control of the Principal Sponsor of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, whether or not the Principal Sponsor is
then subject to such reporting requirement;

(b)the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Principal Sponsor or any "person" (as such term is used in
Section 13(d) of the Exchange Act) that such person has become the "beneficial
owner" (as defined in Rule 13d-3 promulgated under the Exchange Act), of
securities of the Principal Sponsor representing 20% or more of the combined
voting power of the Principal Sponsor's then outstanding securities, determined
in accordance with Rule 13d-3;

(c)the Continuing Directors cease to constitute a majority of the Principal
Sponsor's Board of Directors;

(d)consummation of a reorganization, merger or consolidation of, or a sale or
other disposition of all or substantially all of the assets of, the Principal
Sponsor (a "Business Combination"), in each case, unless, following such
Business Combination, (A) all or substantially all of the persons who were the
beneficial owners of the Principal Sponsor's outstanding voting securities
immediately prior to such Business Combination beneficially own voting
securities of the corporation resulting from such Business Combination having
more than 50% of the combined voting power of the outstanding voting securities
of such resulting Corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
the Principal Sponsor approving such Business Combination;

1

--------------------------------------------------------------------------------

(e)approval by the shareholders of the Principal Sponsor of a complete
liquidation or dissolution of the Principal Sponsor; or

(f)the majority of the Continuing Directors determine in their sole and absolute
discretion that there has been a change in control of the Principal Sponsor.

    1.2.3.  Cause—the willful and continued failure by a Participant to perform
his or her duties or gross and willful misconduct including, but not limited to,
wrongful appropriation of funds.




    1.2.4.  Code—the U.S. Internal Revenue Code of 1986, as amended.




    1.2.5.  Continuing Director—any person who is a member of the Board of
Directors of the Principal Sponsor, while such person is a member of the Board
of Directors, who is not an Acquiring Person (as defined below) or an Affiliate
or Associate (as defined below) of an Acquiring Person, or a representative of
an Acquiring Person or of any such Affiliate or Associate, and who (i) was a
member of the Board of Directors on the Effective Date of the Plan as first
written above, or (ii) subsequently becomes a member of the Board of Directors,
if such person's initial nomination for election or initial election to the
Board of Directors is recommended or approved by a majority of the Continuing
Directors. For purposes of definition, "Acquiring Person" shall mean any
"person" (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
"beneficial owner" (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Principal Sponsor
representing 20% or more of the combined voting power of the Principal Sponsor's
then outstanding securities, but shall not include the Principal Sponsor, any
subsidiary of the Principal Sponsor or any employee benefit plan of the
Principal Sponsor or of any subsidiary of the Principal Sponsor or any entity
holding shares of common stock of the Principal Sponsor organized, appointed or
established for, or pursuant to the terms of, any such plan; and "Affiliate" and
"Associate" shall have the respective meanings ascribed to such terms in Rule
12b-2 promulgated under the Exchange Act.




    1.2.6.  Disability—the Participant's inability, due to an impairment, to
perform the essential functions of the Participant's position, with or without
reasonable accommodation, provided the Participant has exhausted the
Participant's entitlement to any applicable disability-related leave of absence,
if the Participant desires to take and satisfies all eligibility requirements
for such leave.




    1.2.7.  Effective Date—July 1, 2001.




    1.2.8.  Eligible Employee—an individual who, immediately prior to a Change
in Control is the Chief Executive Officer of the Principal Sponsor, or is
classified by the Employer as a regular employee in ADC global job grades 22 or
higher.

    Eligible Employee does not include an employee who is employed outside the
United States (other than a U.S. regular employee whose assignment outside the
United States has been classified by the Employer as temporary, provided that
any assignment outside the United States that is expected to exceed 60 months
will not be considered temporary) or who is a non-immigrant worker residing in
the United States covered by any non-immigrant visa status other than an H-1B
visa status.

    The Employer's classification of a person as a regular employee shall be
conclusive. No reclassification of a person's status with the Employer, for any
reason, without regard to whether it is initiated by a court, governmental
agency or otherwise and without regard to whether or not the Employer agrees to
such reclassification, shall result in the person being an Eligible Employee,
either retroactively or prospectively. Notwithstanding anything to the contrary
in this provision, however, the Employer may declare that a reclassified person
will be classified as an Eligible Employee, either retroactively or
prospectively.




2

--------------------------------------------------------------------------------

    1.2.9.  Employer—ADC Telecommunications, Inc., a Minnesota corporation, its
wholly owned subsidiaries with employees who meet the definition of Eligible
Employee, and any successor of the Principal Sponsor. Employer shall also refer
to any affiliates designated by ADC Telecommunications, Inc.




    1.2.10.  ERISA—the United States Employee Retirement Income Security Act of
1974.




    1.2.11.  Exchange Act—the United States Securities Exchange Act of 1934, as
amended.




    1.2.12.  Good Reason—the occurrence of any of the following events: (i) a
job reassignment that is not of comparable responsibility or status as the
assignment in effect immediately prior to the Change in Control; (ii) a
reduction in the Participant's Base Pay as in effect immediately prior to a
Change in Control; (iii) a material modification of the Employer's incentive
compensation program (that is adverse to the Participant) as in effect
immediately prior to a Change in Control; (iv) a requirement by the Employer
that the Participant be based anywhere other than within fifty miles of the
Participant's work location immediately prior to a Change in Control (with
exceptions for temporary business travel); or (v) except as otherwise required
by applicable law, the failure by the Employer to provide employee benefit
programs and plans (including any stock ownership and stock purchase plans) that
provide substantially similar benefits, in terms of aggregate monetary value, at
substantially similar costs to the Participant as the benefits provided in
effect immediately prior to a Change in Control. Termination or reassignment of
the Participant's employment for Cause, or by reason of Disability or death, are
excluded from this definition.




    1.2.13.  Incentive Bonus Plan—Employer's Management Incentive Plan ("MIP")
or Sales Management Incentive Plan ("SMIP") or any other equivalent incentive
bonus plan covering management employees that the Compensation Committee of the
Board has determined to be an Incentive Bonus Plan for purposes of this Plan.




    1.2.14.  Participant—an Eligible Employee of the Employer who becomes a
Participant under the terms of Section 2 of the Plan.




    1.2.15.  Plan—the severance pay plan of the Employer established for the
benefit of certain Eligible Employees in the event of a Change in Control and
described in this Plan Statement. (As used herein, "Plan" refers to the program
established by the Employer and not the document pursuant to which the Plan is
maintained. That document is referred to herein as the "Plan Statement.")




    1.2.16.  Plan Statement—effective July 1, 2001, this written document
entitled "ADC Telecommunications, Inc. Executive Change in Control Severance Pay
Plan," as the same may be amended from time to time thereafter.




    1.2.17.  Plan Year—the twelve consecutive month period ending on any
December 31.




    1.2.18.  Principal Sponsor—ADC Telecommunications, Inc.




    1.2.19.  Termination of Employment—actual cessation of active employment by
a Participant as a result of (a) an involuntary termination by the Employer,
with or without reasonable notice, and for any reason other than Cause, or (b) a
voluntary termination by the Participant for Good Reason. Termination of
Employment shall not include termination by reason of the Participant's death or
Disability.

3

--------------------------------------------------------------------------------



SECTION 2
PARTICIPATION

    2.1.  Eligibility to Participate.  An individual shall become a Participant
on the day such individual becomes an Eligible Employee. Notwithstanding
anything to the contrary in the Plan, an individual who is an employee of a
successor to the Principal Sponsor immediately prior to a Change in Control
shall not be eligible for benefits under the Plan.

    2.2.  Termination of Participation.  An individual ceases to be a
Participant on the earliest of:

(a)the date the Participant ceases to be an Eligible Employee or otherwise
ceases to satisfy the Plan's eligibility requirements, except where such
cessation results in eligibility for a severance payment as provided in Section
3;

(b)the date the Participant ceases to be an employee due to termination of the
Participant's employment (with or without reasonable notice and whether
voluntary or involuntary and including retirement) with the Employer, except
where such termination results in eligibility for a severance payment as
provided in Section 3;

(c)the date the Participant ceases to be an employee due to Participant's death
or Disability;

(d)the date following a Change in Control that the Participant receives all of
the severance and bonus payments due, if any, under the Plan;

(e)the date the Plan is amended pursuant to the rules of Section 7 to exclude
the Participant from participation; or

(f)the date the Plan is terminated pursuant to the rules of Section 7.

4

--------------------------------------------------------------------------------



SECTION 3
SEVERANCE PAYMENT

    3.1.  Eligibility for Payment.  To qualify for a severance payment under
this Plan, a Change in Control must occur and a Participant must: (a) be a
Participant immediately prior to the time of such Change in Control and
immediately prior to the Participant's Termination of Employment; and (b) have a
Termination of Employment that occurs within 12 months following a Change in
Control.

    3.2.  Amount of Benefits.  The severance payment to a Participant under the
Plan shall be based on the Participant's position or global job grade in effect
immediately prior to a Change in Control. For purposes of this Section 3.2, a
Participant's "annual pay" shall be equal to the sum of: (a) the Participant's
annual Base Pay in effect immediately prior to the Change in Control or, if
greater, the Termination of Employment; and (b) the Participant's annual target
bonus under the Participant's Incentive Bonus Plans in effect immediately prior
to the Change in Control or, if greater, the Termination of Employment. The
Participant's total severance benefit shall be payable in a single lump sum and
shall be determined according to the following schedule:

Position/Grade


--------------------------------------------------------------------------------

  Severance Benefit

--------------------------------------------------------------------------------

CEO   3 x annual pay 22 or higher   2 x annual pay

    3.3.  Benefit Offset.  The amount of any severance payment that a
Participant is entitled to under Section 3.2 shall be reduced by any cash
compensation paid or payable by the Employer to the Participant associated with
the Participant's termination of employment (including any pay in lieu of notice
and severance pay). A Participant who receives a severance benefit under the
Plan will not be eligible to receive any severance benefit under the severance
Plan entitled "ADC Telecommunications, Inc. Change in Control Severance Pay
Plan."

    3.4.  Time and Form of Payment.  Payments will be made to eligible
Participants in a single lump sum cash payment as soon as administratively
feasible following the Participant's Termination of Employment. If the
Participant should die before actually receiving the severance payment, such
payment will be made to the personal representative of the Participant's estate.

    3.5.  Withholding Tax.  The Employer shall deduct from the amount of any
severance payment under the Plan any amount required to be withheld by reason of
any law or regulation for the payment of federal, state or local taxes.

5

--------------------------------------------------------------------------------

SECTION 4
BONUS PAYMENT

    4.1.  General.  A Participant is eligible to receive a bonus payment
provided for in this Section 4 only if the Participant is eligible to receive a
severance payment as provided in Section 3. This Section 4 is intended to
provide for a final payment under any applicable Incentive Bonus Plans for the
bonus period in which Participant's Termination of Employment occurs. Any
amounts determined pursuant to this Section 4 shall be offset by amounts
otherwise paid or payable to the Participant under the relevant Incentive Bonus
Plans for the bonus period in which the Participant's Termination of Employment
occurs.

    4.2.  Bonus Payments.  Bonus payment(s), if any, shall be equal to the
target bonus amount in effect for the bonus period in which the Termination of
Employment occurs multiplied by a fraction, the numerator of which is the number
of days worked by the Participant in the bonus period prior to the Termination
of Employment, and the denominator of which is the number of days in the bonus
period. The bonus payment will be made to the Participant in a single lump sum
cash payment as soon as administratively feasible following the Participant's
Termination of Employment. If the Participant should die before actually
receiving the payment, such payment will be made to the personal representative
of the Participant's estate.

    4.3.  Adjusted Bonus Payments.  At the end of the bonus period, the Employer
shall calculate the amount a Participant would receive for a bonus period in
which a Termination of Employment occurs based on actual performance over the
entire bonus period multiplied by a fraction, the numerator of which is the
number of days worked by the Participant in the bonus period prior to the
Termination of Employment and the denominator of which is the number of days in
the bonus period (the "Actual Bonus Amount"). If the Actual Bonus Amount is
greater than the amount calculated under Section 4.2 above, the Employer shall
pay the difference to the Participant in a single lump sum cash payment as soon
as administratively feasible following the end of the bonus period. If the
Participant should die before actually receiving the payment, such payment will
be made to the personal representative of the Participant's estate.

6

--------------------------------------------------------------------------------

SECTION 5
280G LIMITATION

    5.1.  Gross-Up Payment.  In the event a Participant becomes entitled to
payments under the Plan, the Employer shall cause its independent auditors (the
"Auditors") promptly to review, at the Employer's sole expense, the
applicability of Section 4999 of the Code to those payments.

    If the Auditors shall determine that any payment or distribution of any type
by the Employer to a Participant or for a Participant's benefit, whether paid or
payable or distributed or distributable pursuant to the terms of the Plan or
otherwise (the "Total Payments"), would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties with respect to such
excise tax (the excise tax, together with any interest and penalties, are
collectively referred to as the "Excise Tax"), then the Participant shall be
entitled to receive an additional cash payment (a "Gross-Up Payment") equal to
an amount such that after payment by the Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Participant would retain an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.

    For purposes of determining the amount of any tax pursuant to this Section,
the Participant's tax rate shall be deemed to be the highest statutory marginal
state and Federal tax rate (on a combined basis and including the Participant's
share of F.I.C.A. and Medicare taxes) then in effect.

    A Participant shall in good faith cooperate with the Auditors in making the
determination of whether a Gross-Up Payment is required, including but not
limited to providing the Auditors with information or documentation as
reasonably requested by the Auditors. A determination by the Auditors regarding
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment
shall be conclusive and binding upon the Participant and the Employer for all
purposes.

    5.2.  Payment Date.  A Gross-Up Payment required to be made by Section 5.1
of this Plan shall be paid to Participant within 30 days of a final
determination by the Auditors that the Gross-Up Payment is required.

    If the Auditors have not yet made the determination required by Section 5.1
prior to the time the Participant is required to file a tax return reflecting
the Total Payments, the Participant will be entitled to receive a Gross-Up
Payment calculated on the basis of the Total Payments reported by the
Participant in such tax return, within 30 days of the filing of such tax return.

    5.3.  Controversies with Tax Authorities.  The Employer and the Participant
shall promptly deliver to each other copies of any written communications, and
summaries of any oral communications, with any taxing authority regarding the
applicability of Section 280G or 4999 of the Code to any portion of the Total
Payments. In the event of any controversy with the Internal Revenue Service or
other tax authority with regard to the applicability of Section 280G or 4999 of
the Code to any portion of the Total Payments, Employer shall have the right,
exercisable in its sole discretion, to control the resolution of such
controversy at its own expense. Participant and the Employer shall in good faith
cooperate in the resolution of such controversy.

    If the Internal Revenue Service or any tax authority makes a final
determination that a greater Excise Tax should be imposed upon the Total
Payments than is determined by the Auditors or reflected in the Participant's
tax return pursuant to this Section, the Participant shall be entitled to
receive from the Employer the full Gross-Up Payment calculated on the basis of
the amount of Excise Tax determined to be payable by such tax authority. That
amount shall be paid to the Participant within 30 days of the date of such final
determination by the relevant tax authority.

7

--------------------------------------------------------------------------------

SECTION 6
FUNDING

    The Employer may establish a trust to fund the Plan but the Employer is not
under any obligation to establish a trust. A Participant will be entitled to
claim benefits from the trust to the extent the Plan is funded under a trust and
a Participant shall have only such rights as set forth in the trust. To the
extent benefits are not funded under a trust, payments made pursuant to the Plan
will be paid out of the general funds of the Employer. To the extent benefits
are not funded under a trust, a Participant will not have any secured or
preferred interest by way of trust, escrow, lien or otherwise in any specific
assets and the Participant's rights shall be solely those of an unsecured
general creditor of the Employer.

8

--------------------------------------------------------------------------------

SECTION 7
AMENDMENT AND TERMINATION

    The right has been reserved to the Board of Directors of the Principal
Sponsor to amend the provisions of the Plan Statement and to amend or terminate
the Plan at any time prior to a Change in Control. If any of these actions are
taken, affected Participants will be notified. During one year following the
date of a Change in Control, the provisions of the Plan Statement may not be
amended if any amendment would adversely affect the rights, expectancies or
benefits provided by the Plan (as in effect immediately prior to the Change in
Control) of any Participant or other person entitled to payment under the Plan.
The Plan may not be terminated during the same one-year period. Except to the
extent benefits have become payable but have not actually been paid, the Plan
terminates automatically on the first anniversary of the date of a Change in
Control, except to pay any remaining severance benefits to any Participant who
has a Termination of Employment on or before the Plan's termination date and
except to resolve claims for benefits under the Plan arising on or before the
Plan's termination date.

9

--------------------------------------------------------------------------------

SECTION 8
CLAIMS PROCEDURE

    The claims procedure set forth in this section shall be the exclusive
procedure for the disposition of claims for benefits arising under this Plan.

(a)Original Claim.  Any Participant, former Participant, or beneficiary of such
Participant or former Participant, if he or she so desires, may file with the
Principal Sponsor a written claim for benefits under this Plan. Within ninety
(90) days after the filing of such a claim, the Principal Sponsor shall notify
the claimant in writing whether the claim is upheld or denied in whole or in
part or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision on the claim. If the claim is denied in whole or in part, the Principal
Sponsor shall state in writing:

(i)the specific reasons for the denial;

(ii)the specific references to the pertinent provisions of the Plan on which the
denial is based;

(iii)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)an explanation of the claims review procedure set forth in this section.


(b)Review of Denied Claim.  Within sixty (60) days after receipt of notice that
the claim has been denied in whole or in part, the claimant may file with the
Principal Sponsor a written request for a review and may, in conjunction
therewith, submit written issues and comments. Within sixty (60) days after the
filing of such a request for review, the Principal Sponsor shall notify the
claimant in writing whether, upon review, the claim was upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred twenty (120) days from the date the request for
review was filed) to reach a decision on the request for review.

(c)General Rules.

(i)No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Principal Sponsor may require that any claim for benefits and any request
for a review of a denied claim be filed on forms to be furnished by the claimant
upon request.

(ii)All decisions on claims and on requests for a review of denied claims shall
be made by the Principal Sponsor or its delegatee.

(iii)The Principal Sponsor may, in its discretion, hold one or more hearings on
a claim or a request for a review of a denied claim.

(iv)A claimant may be represented by a lawyer or other representative (at the
claimant's own expense), but the Principal Sponsor reserves the right to require
the claimant to furnish written authorization. A claimant's representative shall
be entitled, upon request, to copies of all notices given to the claimant.

(v)The decision of the Principal Sponsor on a claim and on a request for a
review of a denied claim shall be served on the claimant in writing. If a
decision or notice is not

10

--------------------------------------------------------------------------------

received by a claimant within the time specified, the claim or request for a
review of a denied claim shall be deemed to have been denied.

(vi)Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan and all other pertinent documents in the possession of
the Principal Sponsor.

(vii)The Principal Sponsor may permanently or temporarily delegate its
responsibilities under this claims procedure to an individual or a committee of
individuals.

11

--------------------------------------------------------------------------------



SECTION 9
MISCELLANEOUS

    9.1.  Type of Plan.  Section 3 of the Plan is a severance pay welfare
benefit plan and not a pension benefit plan. Section 4 of the Plan is a payroll
practice. Any severance payment under Section 3 of the Plan will not be
contingent directly or indirectly upon an employee retiring and shall not be
made beyond 24 months after the employee's Termination of Employment. Section 4
is neither a severance pay welfare benefit plan nor a pension benefit plan. The
plan is established with the understanding that it is an unfounded welfare plan
maintained primarily for the benefit of a select group of management or highly
compensated individuals within the meaning of ERISA.

    9.2.  No Assignment.  No Participant shall have any transmissible interest
in any benefit under the Plan nor shall any Participant have any power to
anticipate, alienate, dispose of, pledge or encumber the same, nor shall the
Employer recognize any assignment thereof, either in whole or in part, nor shall
any benefit be subject to attachment, garnishment, execution following judgment
or other legal process.

    9.3.  Named Fiduciaries.  The Principal Sponsor and any committee appointed
hereunder to decide claims shall be named fiduciaries for the purpose of section
402(a) of ERISA.

    9.4.  Administrator.  The Principal Sponsor shall be the administrator for
purposes of section 3(16)(A) of ERISA.

    9.5.  Service of Legal Process.  The corporate secretary of ADC
Telecommunications, Inc. is designated as agent for service of legal process
against the Plan. Also, service of legal process may be made upon ADC
Telecommunications, Inc. as Plan Administrator.

    9.6.  Validity.  The invalidity or unenforceability of any provision of the
Plan shall not affect the validity or enforceability of any other provision of
the Plan which shall remain in full force and effect.

    9.7.  Governing Law.  This Plan Statement has been executed and delivered in
the State of Minnesota and has been drawn in conformity to the laws of that
State and shall, except to the extent that U.S. federal law is controlling, be
construed and enforced in accordance with the domestic laws of the State of
Minnesota without giving effect to any choice or conflict of law provision or
rule (whether of the State of Minnesota or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Minnesota.

    9.8.  No Employment Rights.  Neither the terms of this Plan Statement nor
the benefits hereunder nor the continuance thereof shall be a term of the
employment of any employee, and the Employer shall not be obliged to continue
the Plan. The terms of this Plan Statement shall not give any employee the right
to be retained in the employment of the Employer. The Employer assumes no
obligation to the participants under this Plan Statement with respect to any
doctrine or principle of acquired rights or similar concept.

    9.9.  No Guarantee.  Neither the members of any committee appointed by the
Principal Sponsor nor any of the Employer's officers in any way secure or
guarantee the payment of any benefit or amount which may become due and payable
hereunder to any Participant. Neither the members of any committee nor any of
the Employer's officers shall be under any liability or responsibility (except
to the extent that liability is imposed under ERISA) for failure to effect any
of the objectives or purposes of the Plan by reason of the insolvency of the
Employer.

    9.10.  No Co-Fiduciary Responsibility.  Except as is otherwise provided in
ERISA, no fiduciary shall be liable for an act or omission of another person
with regard to a fiduciary responsibility that has been allocated to or
delegated in this Plan Statement or pursuant to procedures set forth in this
Plan Statement.

12

--------------------------------------------------------------------------------
